[Cite as In re D.J.S., 130 Ohio St.3d 257, 2011-Ohio-5342.]




                                        IN RE D.J.S.
           [Cite as In re D.J.S., 130 Ohio St.3d 257, 2011-Ohio-5342.]
Juvenile law—Sex-offender registration—2007 Am.Sub.S.B. No. 10 as applied to
    offenders who committed sex offenses prior to its enactment violates Section
    28, Article II of the Ohio Constitution, which prohibits the General Assembly
    from passing retroactive laws.
  (No. 2008-1624—Submitted November 4, 2009—Decided October 20, 2011.)
         APPEAL from the Court of Appeals for Allen County, No. 1-07-58,
                                     2008-Ohio-3234.
                                  __________________
        {¶ 1} The judgment of the court of appeals is reversed, and the cause is
remanded for application of State v. Williams, 129 Ohio St.3d 344, 2011-Ohio-
3374, 952 N.E.2d 1108.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, LANZINGER, CUPP,
and MCGEE BROWN, JJ., concur.
        O’DONNELL, J., dissents and would affirm the judgment of the court of
appeals.
                                  __________________
        Juergen A. Waldick, Allen County Prosecuting Attorney, and Christina L.
Steffan, Assistant Prosecuting Attorney, for appellee.
        Timothy Young, Ohio Public Defender, and Brooke M. Burns, Assistant
Public Defender, for appellant.
        Jeffrey M. Gamso, urging reversal for amici curiae American Civil
Liberties Union of Ohio Foundation, Inc., Montgomery County Public Defender,
Children’s Law Center, Inc., Central Juvenile Defender Center, and Ohio Justice
and Policy Center.
                           SUPREME COURT OF OHIO




       Marsha L. Levick, urging reversal for amicus curiae Juvenile Law Center.
       Katherine Hunt Federle, urging reversal for amici curiae Justice for
Children Project et al.
       Yeura R. Venters, Franklin County Public Defender, and Paul Skendelas,
Assistant Public Defender, urging reversal for amici curiae Franklin County
Public Defender et al.
       Michael DeWine, Attorney General, Benjamin C. Mizer, Solicitor
General, Alexandra T. Schimmer, Chief Deputy Solicitor General, David M.
Lieberman, Deputy Solicitor, and Christopher P. Conomy, Assistant Solicitor, for
amicus curiae Ohio Attorney General.
                          ______________________




                                       2